Third District Court of Appeal
                               State of Florida

                            Opinion filed July 13, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-518
                         Lower Tribunal No. 10-26205
                             ________________

   Tenet Hialeah Healthsystem, Inc., a Florida corporation, d/b/a
                        Hialeah Hospital,
                                    Petitioner,

                                        vs.

    Yailenis Gonzalez and Dunieski Anzon, as parents of Daniela
                     Anzon, a deceased minor,
                                  Respondents.


     On Petition for Writ of Certiorari to the Circuit Court for Miami-Dade
County, William Thomas, Judge.

     Billing, Cochran, Lyles, Mauro & Ramsey, P.A., and Donna M. Krusbe and
Kenneth W. Morgan, Jr. (West Palm Beach), for petitioner.

     Robbins & Reynolds, P.A., and Michael J. Vecchione and Robert A.
Robbins; Carlos O. Fernandez, for respondents.

Before SUAREZ, C.J., and SHEPHERD and SALTER, JJ.

     PER CURIAM.

     Tenet Hialeah Healthsystem, Inc., d/b/a Hialeah Hospital, petitions for

certiorari review of orders allowing Yailenis Gonzalez and Dunieski Anzon, as
parents of Daniela Anzon, a deceased minor, to amend their complaint to allege

punitive damages in this action for mishandling of the minor’s corpse. This court

may not review an order authorizing a claim for punitive damages beyond

determining whether the trial court followed the procedural requirements. See

Globe Newspaper Co. v. King, 658 So. 2d 518 (Fla. 1995); Parker, Landeman &

Parker, P.A. v. Riccard, 871 So. 2d 1043 (Fla. 5th DCA 2004); Delta Health Grp.,

Inc. v. Jackson, 798 So. 2d 857 (Fla. 5th DCA 2001); Munroe Reg’l Health Sys.,

Inc. v. Estate of Gonzales, 795 So. 2d 1133 (Fla. 5th DCA 2001). Accordingly,

because the lower court complied with the procedural requirements in making its

determination in this case, we deny the petition for writ of certiorari.

      Petition denied.




                                           2